IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                June 21, 2016 Session

    THE CITY OF CHATTANOOGA EX REL. DON LEPARD, QUI TAM, v.
          ELECTRIC POWER BOARD OF CHATTANOOGA

                  Appeal from the Circuit Court for Hamilton County
                  No. 14C809    W. Jeffrey Hollingsworth, Judge


            No. E2015-01995-COA-R3-CV-FILED-OCTOBER 20, 2016


This is a qui tam action brought by the plaintiff on behalf of himself and the City of
Chattanooga (“the City”) against the Electric Power Board of Chattanooga (“EPB”). The
plaintiff filed a complaint pursuant to the Tennessee False Claims Act (“TFCA”), see
Tenn. Code Ann. §§ 4-18-101 to -108, alleging that EPB had overbilled the City for
approximately twenty years by billing for lights not in existence and applying an
incorrect energy cost calculation. EPB subsequently filed a motion to dismiss with
supporting memorandum and attachments, asserting, inter alia, that EPB and the City
were the same entity and that the City could not sue itself. Upon the plaintiff’s motion,
the trial court, pursuant to Tennessee Rule of Civil Procedure 12.03, treated EPB’s
motion to dismiss as a motion for summary judgment. Following a hearing, the trial
court denied EPB’s motion upon finding that the relationship between the City and EPB
was an issue of disputed material fact. However, upon EPB’s request for reconsideration
and the filing of additional pleadings and attached documents, the trial court found that
the issue of EPB’s relationship to the City was a matter of law. Following a second
summary judgment hearing, the trial court granted summary judgment in favor of EPB
based on a finding that an action brought by the City against EPB would constitute an
impermissible case of the City’s suing itself. The plaintiff appeals. Although we
determine that the trial court erred by denying the plaintiff’s motion to amend the
complaint, we further determine this error to be harmless because the plaintiff’s
additional claims would not have been able to survive summary judgment. Discerning no
reversible error, we affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                           Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and ARNOLD B. GOLDIN, J., joined.
Wilson C. von Kessler, II, Chattanooga, Tennessee, and Jay Michael Barber, Atlanta,
Georgia, pro hac vice, for the appellant, Don Lepard, qui tam for the City of
Chattanooga.

Frederick L. Hitchcock and Catherine S. Dorvil, Chattanooga, Tennessee, for the
appellee, Electric Power Board of Chattanooga.

                                               OPINION

                              I. Factual and Procedural Background

       The qui tam plaintiff, Don Lepard (“Plaintiff”),1 is a Chattanooga entrepreneur
who in 2009 founded a limited liability corporation named Global Green Lighting, LLC
(“GGL”). In March 2012, the City entered into a contract with GGL to install a
municipal LED street lighting grid known as the “Urban Connection Light” system,
proceeding initially with a first phase in one section of the City. The City eventually
declined to continue funding of any additional phases of the contract with GGL. On July
3, 2014, Plaintiff filed his qui tam complaint against EPB, asserting that during
completion of the first phase of GGL’s contract with the City, Plaintiff “developed
detailed direct and independent knowledge of the Chattanooga street light system, and
conducted and completed significant independent investigation and analysis of the system
and the prior operations and billings of the system during earlier times, going back as
much as twenty (20) years.” Plaintiff also asserted that “long before filing of this action,”
he had “voluntarily provided” to the City and EPB “[t]he facts and analysis on which the
allegations [in the complaint] are based . . . .” Plaintiff maintained that these facts and his
analysis had subsequently become subject to public disclosure and investigation by the
City, but Plaintiff insisted that he was the original source of the public information.

       Plaintiff alleged in the complaint “at least” 240 false claims made by EPB and
asserted damages of between $2,500 and $10,000 per false claim. Plaintiff identified the
primary cause of the alleged overbilling as use of an incorrectly rated “kWh,” or average
estimate of the energy consumption per light per month, due to purported
misidentification of lights in the system as Mercury Vapor (“MV”) lights, which had
been nearly completely replaced in 1998 by more economical High Pressure Sodium
(“HPS”) lights. Plaintiff included calculations purportedly demonstrating $5,914,532 in
resultant overcharges during the twenty-year period prior to the complaint’s filing. He
further alleged additional overbilling in subdivisions of the City, totaling an estimated

1
  A qui tam action has been defined as one “‘brought under a statute that allows a private person to sue for
a penalty, part of which the government or some specified public institution will receive.’” State ex rel.
Landenberger v. Project Return, Inc., No. M2007-02859-COA-R3-CV, 2009 WL 637122, at *1 n.1
(Tenn. Ct. App. Mar. 11, 2009) (quoting BLACK’S LAW DICTIONARY 1282 (8th ed. 2004)).
                                                   2
overbilling in excess of $10,000,000. Plaintiff asserted that EPB had begun to correctly
identify in its billing the type of lights in use only in December 2012 after Plaintiff had
made his findings public. Plaintiff maintained, however, that overbilling continued at the
time of the complaint’s filing. In addition to actual damages for the alleged false claims,
Plaintiff requested that the City be awarded treble damages and prejudgment and
postjudgment interest, as well as his own recovery of attorney’s fees, costs, and expenses.

       The General Assembly enacted the TFCA in 2001, see 2001 Pub. Acts, Ch. 367
(H.B. 779), “establish[ing] penalties for filing false claims with state, county, or
municipal governments.” State ex rel. Landenberger v. Project Return, Inc., No. M2007-
02859-COA-R3-CV, 2009 WL 637122, at *3 (Tenn. Ct. App. Mar. 11, 2009). “In
addition to authorizing the attorney general and reporter and local prosecuting authorities
to investigate and prosecute actions under the TFCA, the act allows a complaint to be
filed by a private person or qui tam plaintiff.” Id. (citing Tenn. Code Ann. § 4-18-104).
As our Supreme Court has explained:

                 The Tennessee General Assembly has a long history of enacting
          statutes authorizing qui tam actions. For more than two centuries, it
          followed the traditional approach of enacting statutes providing a bounty to
          private plaintiffs who filed qui tam actions to enforce specific statutes while
          declining to adopt a generalized false claims provision similar to the
          Federal False Claims Act. However, in 2001, the General Assembly
          enacted the False Claims Act which, like its federal counterpart, targeted a
          much broader array of fraudulent activity perpetrated against state and local
          governments. Just as Congress did, the General Assembly provided a
          statutory jurisdictional bar that is intended to encourage private citizens to
          assist state and local government in ferreting out fraud but, at the same
          time, to prevent parasitic plaintiffs from piggybacking on public disclosures
          of fraud to bring qui tam actions.

Knox Cnty. ex rel. Envtl. Termite & Pest Control, Inc. v. Arrow Exterminators, Inc., 350
S.W.3d 511, 522-23 (Tenn. 2011) (footnotes omitted).2 “The phrase ‘qui tam’ is a
shortened reference to the Latin phrase ‘qui tam pro domino rege quam pro se ipso in hac
parte sequitur’ which means ‘who pursues this action on our Lord the King’s behalf as
well as his own.’” Id. at 519 n.10.

       Specifically as to the procedure in qui tam complaints alleging violations
involving political subdivision funds, Tennessee Code Annotated § 4-18-104 (2015)
provides in relevant part:

2
    The federal False Claims Act is codified at §§ 31 U.S.C. 3729-3733 (2006 & Supp. 2010).
                                                       3
(c)(1) A person may bring a civil action for a violation of this chapter for
       the person and either for the state in the name of the state, if any
       state funds are involved, or for a political subdivision in the name of
       the political subdivision, if political subdivision funds are involved,
       or for both the state and political subdivision if state and political
       subdivision funds are involved. The person bringing the action shall
       be referred to as the qui tam plaintiff. Once filed, the action may be
       dismissed only with the written consent of the court, taking into
       account the best interests of the parties involved and the public
       purposes behind this chapter.

(2)    A complaint filed by a private person under this subsection (c) shall
       be filed in circuit or chancery court in camera and may remain under
       seal for up to sixty (60) days. No service shall be made on the
       defendant until after the complaint is unsealed. This subsection (c)
       shall not be construed as prohibiting an action being brought in
       federal court that involves claims from several states or claims
       involving federal funds.

(3)    On the same day as the complaint is filed pursuant to subdivision
       (c)(2), the qui tam plaintiff shall serve by mail with return receipt
       requested the attorney general and reporter with a copy of the
       complaint and a written disclosure of substantially all material
       evidence and information the person possesses.

***

(7)(A) Within fifteen (15) days after receiving a complaint alleging
      violations that exclusively involve political subdivision funds, the
      attorney general and reporter shall forward copies of the complaint
      and written disclosure of material evidence and information to the
      appropriate prosecuting authority for disposition, and shall notify the
      qui tam plaintiff of the transfer.

(B)    Within forty-five (45) days after the attorney general and reporter
       forwards the complaint and written disclosure pursuant to
       subdivision (c)(7)(A), the prosecuting authority may elect to
       intervene and proceed with the action.



                                      4
       (C)     The prosecuting authority may, for good cause shown, move for
               extensions of the time during which the complaint remains under
               seal. The motion may be supported by affidavits or other
               submissions in camera.

       (D)     Before the expiration of the forty-five-day period or any extensions
               obtained under subdivision (c)(7)(C), the prosecuting authority shall
               do either of the following:

               (i)     Notify the court that it intends to proceed with the action, in
                       which case the action shall be conducted by the prosecuting
                       authority and the seal shall be lifted; or

               (ii)    Notify the court that it declines to proceed with the action, in
                       which case the seal shall be lifted and the qui tam plaintiff
                       shall have the right to conduct the action.

        It is undisputed that at the time of filing the complaint, Plaintiff properly served
upon the Tennessee Attorney General and Reporter a copy of the complaint and “a
written disclosure of substantially all material evidence and information” Plaintiff
possessed. See Tenn. Code Ann. § 4-18-104(c)(3). Upon Plaintiff’s motion and
concomitant with the filing of the complaint, the trial court entered an order on July 3,
2014, placing a seal on all filings in the action pursuant to subsection -104(c)(2).
Subsequently, pursuant to subsection -102(c)(7), City Attorney Wade Hinton, having
apparently received transfer of the complaint from the Attorney General and Reporter,
made contact with Plaintiff’s counsel. In a letter to Plaintiff’s counsel dated August 28,
2014, Mr. Hinton referenced a meeting the day before in which Plaintiff’s counsel had
presented Plaintiff’s “observations and opinions” related to the false claims complaint.3
Mr. Hinton explained that although the City reserved the right to intervene in the
litigation at a later date, it would not be participating in Plaintiff’s lawsuit at that time.

        Mr. Hinton further explained in his August 2014 letter that “[f]or several months,
the City [had] actively worked to address the issue of whether EPB’s misclassification of
lighting equipment caused the City to be overbilled . . . .” As a result, City Mayor Andy
Berke had assigned an internal working group to address unresolved issues surrounding
overbilling by EPB. On behalf of the City, Mr. Hinton requested that Plaintiff “refrain
from moving forward with litigation for 90 days to allow the City to come to a settlement
with EPB, as the City strongly prefers any settlement benefit taxpayers in its entirety
rather than be reduced by your attorneys’ fees and the recovery fee that would be paid to
3
 Mr. Hinton’s August 28, 2014 letter is in the record as an exhibit attached to the motion to dismiss,
which was subsequently filed by EPB.
                                                  5
your client.” On September 4, 2014, Plaintiff filed a notice of the City’s election not to
proceed and of Plaintiff’s desire to proceed with the action, together with a motion to lift
the seal placed on pleadings and commence service on EPB. See Tenn. Code Ann. § 4-
18-104(c)(7)(B). The trial court entered an order granting Plaintiff’s motion on the same
day. The City did not ultimately intervene in this action and is not participating on
appeal.

        On October 2, 2014, EPB filed a Tennessee Rule of Civil Procedure 12.02(6)
motion to dismiss the complaint for failure to state a claim upon which relief could be
granted. EPB also requested an award of attorney’s fees and expenses pursuant to
Tennessee Code Annotated § 4-18-104(g)(9). EPB asserted that no relief could be
granted to Plaintiff because (1) the City could not sue a City-owned utility; (2) the City as
a municipal government could not maintain a claim under the TFCA against a municipal
board or entity; (3) sovereign immunity for claims brought under the TFCA has not been
removed by the Governmental Tort Liability Act (“GTLA”), see Tenn. Code Ann. §§ 29-
20-101 to -408 (2012 & Supp. 2016); (4) and the claim was “objectively frivolous.” EPB
concomitantly filed a memorandum of law, attaching multiple exhibits, including, inter
alia, the portion of the Charter of the City of Chattanooga (“City Charter”) addressing the
“Municipal Electric System,” the current “Power Contract” between the City and
Tennessee Valley Authority (“TVA”), the current franchise agreement between the City
and EPB, and letters authored by City Attorney Hinton and Mayor Berke concerning
Plaintiff’s allegations of EPB’s overbilling.

        On October 3, 2014, Plaintiff filed a motion requesting that the trial court treat
EPB’s motion to dismiss as a motion for summary judgment. See Tenn. R. Civ. P. 12.03
(“If, on a motion for judgment on the pleadings, matters outside the pleadings are
presented to and not excluded by the court, the motion shall be treated as one for
summary judgment and disposed of as provided in Rule 56 . . . .”). Following a hearing,
the trial court entered an order on December 4, 2014, granting Plaintiff’s motion in part
upon ruling that EPB’s motion would be treated as one for summary judgment “to the
extent that it turns on the issue of whether, as a matter of law, the City and EPB are one
and the same or whether or not they are separate legal entities[.]” The court previously
had, upon EPB’s motion, stayed discovery pending the hearing. In its December 2014
order, the court granted the parties opportunity for limited discovery relevant to the issue
considered for summary judgment.

        In an October 8, 2014 pleading entitled “Plaintiffs’ Response to Defendant’s
Motion to Stay Discovery,” Plaintiff attached as an exhibit a document entitled “Filing
Information,” originating with the Tennessee Secretary of State’s Office and reflecting
EPB’s status as of the document’s printed date of October 2, 2014. The following is
listed under “General Information” for EPB:
                                             6
       Filing Type:                Corporation Non-Profit – Domestic
       Filing Date:                10/28/2009 1:25 PM
       Status:                     Active
       Duration Term:              Perpetual
       Business Type:              Public Authority
       Public/Mutual Benefit:      Public
       Formation Locale:           TENNESSEE
       Date Formed:                10/28/2009
       Fiscal Year Close[:]        6

        EPB subsequently filed a supplemental brief in support of its motion to stay
discovery, arguing, inter alia, that the exhibits attached to the motion to dismiss involved
legal rather than factual issues and did not require treatment of the motion as one for
summary judgment. EPB attached to this brief additional exhibits, including, inter alia, a
“Filing Acknowledgment” issued to EPB by the Tennessee Secretary of State on October
28, 2009, and the corresponding “Charter Filing” submitted to the Secretary of State by
EPB. The October 28, 2009 Filing Acknowledgment reflects the same status information
for EPB as the “Filing Information” document obtained by Plaintiff. The “Charter
Filing” includes the following paragraph regarding EPB’s view of the effect of the filing
on its status:

               Electric Power Board of Chattanooga is an independent board of the
       City of Chattanooga, Tennessee, and the filing of this Charter shall not be
       deemed to modify, waive, or extinguish any of the rights, privileges,
       immunities, or protections afforded Electric Power Board of Chattanooga
       under the Enabling Acts, the laws of the State of Tennessee, or of other
       jurisdictions, as an independent board of the City of Chattanooga,
       Tennessee.

       Harold DePriest, EPB’s President and Chief Operating Officer, testified through
deposition that EPB filed its charter with the Tennessee Secretary of State in October
2009 in order to obtain a certificate of authority that could in turn be presented to the
Georgia Secretary of State. EPB had been empowered since its creation through the City
Charter, pursuant to the Electric Plant Law of 1935, to obtain electric facilities and
provide electric services to Catoosa County and Walker County in Georgia. According to
Mr. DePriest, EPB sought with its 2009 record filing to obtain a statewide franchise in
Georgia that would allow it to provide service in the “small area of north Georgia” served
by EPB without entering into separate contracts with each municipality involved.



                                             7
       During the discovery process, Plaintiff filed a motion to compel EPB to fully
respond to “continuing requests for production of documents and related discovery” on
February 5, 2015. Plaintiff attached to this motion a brief and several exhibits, among
them a “Certificate of Authority,” granted by the Georgia Secretary of State on January
27, 2010, to EPB, authorizing EPB as a “Foreign Non-Profit Corporation.” Also attached
was EPB’s application for the Georgia certificate of authority, which included a
“Certificate of Existence” issued by the Tennessee Secretary of State, certifying that
EPB:

           is a Corporation duly incorporated under the law of this State with a
            date of incorporation and duration as given above;
           has paid all fees, taxes and penalties owed to this State which affect
            the existence/authorization of the business;
           has appointed a registered agent and registered office in this State;
           has not filed Articles of Dissolution or Articles of Termination.

Upon EPB’s response in opposition to the motion to compel and a subsequent hearing,
the trial court entered an order on March 6, 2015, granting in part and denying in part
Plaintiff’s motion to compel and extending the discovery period.

        On May 29, 2015, EPB filed with the trial court a statement of undisputed material
facts with an attached three-volume appendix of supporting documents. On June 19,
2015, Plaintiff responded by filing a “Statement of Disputed Material Facts,” along with
objections and responses to EPB’s statement. Plaintiff simultaneously filed a brief in
opposition to the motion for summary judgment, together with multiple exhibits. These
included, inter alia, a copy of a December 3, 2011 letter from the Secretary of State
Business Services Division to EPB, addressed “Dear Business Entity,” notifying EPB
that statutory grounds then existed for dissolving EPB as a corporation because an annual
report due by October 1, 2011, had not been filed. Attached were copies of EPB’s
subsequent filings of annual reports with the Secretary of State, dated December 13,
2011; August 16, 2012; June 28, 2013; and September 17, 2014, with EPB listed as a
public benefit corporation. Also included was a copy of an “Assistance Agreement,”
dated effective January 3, 2014, awarding a $111,567,606 grant to EPB from the United
States Department of Energy (“DOE”) for a “Smart Grid Investment” program. The
grant award listed EPB’s name as “ELECTRIC POWER BOARD OF CHATTANOOGA
(INC).” Plaintiff subsequently filed a copy of EPB’s corresponding August 6, 2009 grant
application to DOE, reflecting EPB’s description of its own legal name as “Electric
Power Board of Chattanooga.”

       Plaintiff concomitantly filed an amendment to the original complaint, alleging
additional claims of (1) “Breach of Contractual Rates, Accompanied by False Statements
                                            8
and False Claims”; (2) “Breach of Binding Rate Schedules and Determinations Issued by
TVA and Binding on EPB and [the City]”; and (3) “Overlapping Claims of Breach of
Contract, Breach of Binding TVA Rate Determinations and False Claims.” EPB
subsequently filed a response, averring that the additional claims alleged in the amended
complaint could not survive summary judgment, as well as a response to Plaintiff’s
statement of disputed facts.

        Following a hearing, the trial court entered a memorandum opinion and order on
July 23, 2015, denying EPB’s motion for summary judgment upon finding that the
relationship between the City and EPB was a genuine issue of material fact. The court
first “summarized and paraphrased” undisputed facts as follows:

      1.     In 1935, EPB was created by an act of the Tennessee Legislature
             which amended the charter of the City of Chattanooga to create the
             Electric Power Board.

      2.     The creation of EPB as an independent board of the City by
             amendment to the City’s Charter has been recognized by courts and
             regulatory agencies of the State of Tennessee.

      3.     The City, which Mr. Lepard claims should be the Plaintiff, has
             recognized that EPB is part of the City government when it has
             applied for bonds or issue[d] financial statements. It is noted that the
             Plaintiff “disputes” these facts. However, the Plaintiff’s response
             indicates [he does] not really dispute that the City has made these
             public assertions. [Plaintiff] simply contend[s] that the assertions
             are not determinative of the question.

      4.     EPB has recognized in public documents that it is an independent
             board of the City.

      5.     The City Council appoints members of the board which govern EPB.

      6.     While it is true that EPB is empowered to perform many of its
             business functions independently, that freedom is granted by
             provisions in the City of Chattanooga’s Charter.

      7.     EPB is required to file financial statements with the City.




                                            9
       8.     The City of Chattanooga’s charter dictates how many members are
              on EPB’s board and how those members are appointed. It also
              dictates how those members may be removed.

       9.     EPB is entitled to sovereign immunity protections of the
              Governmental Tort Liability Act.

(Citations to record omitted.) We note that the trial court’s summary of undisputed facts
comports with the parties’ factual summaries on appeal, except that Plaintiff argues that
EPB is a nonprofit corporation, separate from the City and not entitled to sovereign
immunity.

        In initially finding that a disputed issue of material fact existed regarding EPB’s
status in relation to the City, the trial court referenced the record filing made by EPB with
the Tennessee Secretary of State on October 28, 2009. The trial court stated in pertinent
part:

               The Court finds that if it is determined that the City and EPB are, for
       the purposes of this case, the same public entity, the case will be dismissed.
       . . . [T]he Court also finds that there is an issue of fact as to whether EPB
       and the City are the same or whether EPB is “independent enough” to
       justify the continuation of the False Claim[s] Act. One question of fact that
       leads to this conclusion is that EPB registered with the Tennessee Secretary
       of State as a non-profit corporation. EPB claims this was done to allow it
       to conduct certain business, but it does raise an issue of fact in regard to the
       “separateness” issue. Also, if EPB is a corporation separate from the City,
       EPB could fit the definition of a “person” under the False Claims Act.

               Also, Exhibit 7 to EPB’s motion is a letter from the City’s attorney,
       indicating the City is in negotiations with EPB to resolve the issue of
       possible overbilling. The fact that the parties were in negotiations also
       raises an issue of fact on the issue of whether they are separate.

(Emphasis in original.)

        On July 28, 2015, EPB filed a “Request for Reconsideration” with supplemental
documents filed on August 6 and 12, 2015, respectively, including declarations by City
Attorney Hinton and Kevin Rayburn, Assistant Director of the Business Services
Division with the Tennessee Secretary of State’s Office. In his declaration, Mr. Hinton
clarified portions of his August 28, 2014 letter to Plaintiff’s counsel, in particular
maintaining that “EPB is a part of the City of Chattanooga, and the City of Chattanooga
                                             10
has publicly recognized this fact many times over the years. . . . Any discussions by the
City of Chattanooga with EPB about electric billings did not arise because of any
‘separateness’ between the City and EPB.”

       Mr. Rayburn, in a declaration and supplemental declaration, explained the
Secretary of State’s method of processing “record filings made under the Tennessee
Nonprofit Corporation Act by public governmental corporations or authorities created by
or established under the authority of a municipal corporation or county or both.” Mr.
Rayburn stated in pertinent part:

                 The Office of the Tennessee Secretary of State accepts record filings
          from public governmental corporations or authorities created by or
          established under the authority of a municipal corporation or county or
          both. This Office does so, in part, because the Tennessee Nonprofit
          Corporation Act, Chapters 51-68 of Title 48 of the Tennessee Code,
          specifies that it can apply to these types of public organizations. See Tenn.
          Code Ann. § 48-68-101(c).

                 As such, any filing made by a public governmental corporation or
          authority is identified in our records with the “filing type” being “Nonprofit
          Corporation – Domestic.” This designation does not mean that a public
          governmental corporation or authority is, in fact, a private non-profit
          corporation. Rather, this Office generally uses the “filing type” of
          “Nonprofit Corporation – Domestic” to designate the state statute under
          which the filing occurred. However, this Office will also use the “filing
          type” of “Nonprofit Corporation – Domestic” for municipal corporations
          and other governmental entities that tender a record filing to the Tennessee
          Secretary of State and that are not subject to the Tennessee Nonprofit
          Corporation Act.4

                 When the Office of the Tennessee Secretary of State issues a
          “Certificate of Existence” relating to a public governmental corporation or
          authority, the Certificate of Existence routinely indicates that the public or
          governmental corporation or authority “is a Corporation duly incorporated
          under the law of this State with a date of incorporation and duration as
          given above.” This statement does not state or imply that the public
          governmental corporation or authority is, in fact, a private, non-profit
          corporation. Rather, the use of the generic term “corporation” in the


4
    The underlined text indicates additions made by Mr. Rayburn in his supplemental declaration.
                                                     11
       Certificate of Existence can, and does, describe public governmental
       corporations or authorities.

               On October 28, 2009, the Electric Power Board of Chattanooga
       made a record filing of its enabling acts with the Office of the Tennessee
       Secretary of State. The filing acknowledgement issued by this Office
       identified and recognized EPB’s “Business Type” as being a “Public
       Authority.” The “filing type” designation showing “Nonprofit Corporation
       – Domestic” was used to identify the statute under which the filing
       occurred, the Tennessee Nonprofit Corporation Act, and the “filing type” is
       not used by this Office to identify what type of entity EPB may be.

               This Office takes no position on what the legal status of the Electric
       Power Board of Chattanooga is. However, if EPB was an independent
       board of the City of Chattanooga at the time it made its record filing in
       2009, as EPB indicated in its filing, then nothing in EPB’s filing would
       have served to change EPB’s status as a board of the City of Chattanooga to
       that of a non-profit corporation.

              A Certificate of Existence issued to EPB will routinely identify EPB
       as being “a Corporation duly incorporated under the law of this State with a
       date of incorporation and duration as given above.” Again, this Office
       takes no position on what the legal status of the Electric Power Board of
       Chattanooga is. However, if EPB is an independent board of the City of
       Chattanooga, then nothing in the Certificate of Existence issued by the
       Office of the Tennessee Secretary of State would serve to change EPB’s
       status from a board of the City of Chattanooga to that of a non-profit
       corporation.

       Plaintiff subsequently filed a brief in opposition to EPB’s request and also
attached supplemental documentation, including, inter alia, a declaration, dated August
21, 2015, executed by Joan MacLeod Heminway, W.P. Toms Distinguished Professor of
Law at the University of Tennessee College of Law. Professor Heminway explained that
she taught “Business Associations” and other business law courses at the College of Law
and researched and wrote in the areas of corporate governance, corporate finance, and
securities regulation. She proffered her conclusions and opinion based on her review and
evaluation of “the charter of the Electric Power Board of Chattanooga (“EPB”), as filed
with the Secretary of State of the State of Tennessee . . . on October 28, 2009 . . . and the
conclusions set forth in the Declaration of Kevin Rayburn, filed with this court in this
case on August 12, 2015 . . . .”

                                             12
Professor Heminway stated in relevant part:

      The Charter was filed by the Tennessee Secretary of State under the
Tennessee Nonprofit Corporation Act on October 28, 2009.

      Under Tenn. Code Ann. § 48-52-103, the corporate existence of EPB
began when the Charter was filed by the Tennessee Secretary of State on
October 28, 2009.

       The Tennessee Nonprofit Corporation Act, Tenn. Code Ann. § 48-
52-102(a)(2), expressly contemplates two alternative types of nonprofit
corporation, a public benefit corporation and a mutual benefit corporation.
Those are the only two forms of nonprofit corporation expressly provided
for under Tennessee law.

     The Charter indicates EPB is organized under the Tennessee
Nonprofit Corporation Act as a public benefit corporation.

       Tenn. Code Ann. [§] 48-68-101(c) does not provide for a form of
nonprofit corporation distinct from public benefit and mutual benefit
corporations. Rather, a logical reading of this statutory section in the
context of the matters at issue in this case is that the statute clarifies that
“[g]overnmental . . . authorities created by or established under the
authority of a municipal corporation or county, or both” can be
incorporated in Tennessee as a nonprofit corporation like other nonprofit
organizations.

       Based on the foregoing, I disagree with the conclusions stated in
paragraphs 8 and 9 of The Rayburn Declaration to the extent that those
paragraphs suggest that there would be no change in “EPB’s status as a
Board of the City of Chattanooga to that of a non-profit corporation.”
While incorporation does not change EPB’s status as a Board of the City of
Chattanooga, it does establish EPB as a distinct legal entity with corporate
status under Tennessee law. Specifically, upon its incorporation on
October 28, 2009, EPB became a public benefit corporation organized
under the Tennessee Nonprofit Corporation Act, with the benefits and
obligations attendant to a Tennessee nonprofit public benefit corporation as
provided under the Tennessee Nonprofit Corporation Act.

      In summary, in my opinion, under Tennessee law, it is not
impossible or inconsistent with the Tennessee Nonprofit Corporation Act
                                      13
       for an independent board like EPB to incorporate as EPB did. The act of
       incorporation does change the legal status of EPB from an unincorporated
       organization to a corporation.

               The scope of my inquiry into this matter has not extended beyond an
       assessment of whether EPB was legally organized as a public benefit
       corporation under the Tennessee Nonprofit Corporation Act. In my opinion
       it was.

(Paragraph numbering omitted.)

         The trial court conducted a hearing on EPB’s “Request for Reconsideration” over
the course of two days on August 17 and 24, 2015. In a memorandum opinion and order
entered September 11, 2015, the court treated EPB’s request for reconsideration as a
motion to alter or amend the court’s July 23, 2015 order. The court found that contrary to
its earlier ruling, the effect of EPB’s 2009 filing with the Secretary of State was a matter
of law rather than disputed material fact. The court further found, however, that it need
not determine whether EPB’s 2009 filing had changed its status to that of a corporation
because “EPB, whatever its status, is an entity that is wholly owned by the City of
Chattanooga.” The court thus determined that a case of the City’s suing EPB would be
an impermissible “case of the City suing itself” and granted summary judgment in favor
of EPB. The court also found Plaintiff’s argument that this action presents a justiciable
issue that must be resolved to be without merit. Finally, the court denied Plaintiff’s
motion to amend the complaint upon finding that the motion had been filed subsequent to
EPB’s motion to dismiss. Plaintiff timely appealed.

                                   II. Issues Presented

       Plaintiff presents two issues on appeal, which we have restated as follows:

       1.     Whether the trial court erred by granting summary judgment in favor
              of EPB upon its finding that the City and EPB are one entity for
              purposes of actions filed under the TFCA.

       2.     Whether the trial court erred by denying Plaintiff’s motion to amend
              the original complaint.

EPB presents two additional issues, which we have similarly restated as follows:

       3.     Whether summary judgment in favor of EPB would be warranted on
              any of the three grounds argued by EPB, including the two grounds
                                            14
             not addressed by the trial court: (A) that a municipality may not
             maintain an action under the TFCA against a municipal board or
             other governmental entity and (B) that claims brought under the
             TFCA are not among those for which sovereign immunity has been
             removed by the GTLA.

      4.     Whether the trial court’s denial of Plaintiff’s motion to amend the
             original complaint constituted harmless error.

                                III. Standard of Review

        The grant or denial of a motion for summary judgment is a matter of law;
therefore, our standard of review is de novo with no presumption of correctness. See Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015); Dick
Broad. Co., Inc. of Tenn. v. Oak Ridge FM, Inc., 395 S.W.3d 653, 671 (Tenn. 2013)
(citing Kinsler v. Berkline, LLC, 320 S.W.3d 796, 799 (Tenn. 2010)). As such, this Court
must “make a fresh determination of whether the requirements of Rule 56 of the
Tennessee Rules of Civil Procedure have been satisfied.” Rye, 477 S.W.3d at 250. As
our Supreme Court has explained concerning the requirements for a movant to prevail on
a motion for summary judgment pursuant to Tennessee Rule of Civil Procedure 56:

      We reiterate that a moving party seeking summary judgment by attacking
      the nonmoving party’s evidence must do more than make a conclusory
      assertion that summary judgment is appropriate on this basis. Rather,
      Tennessee Rule 56.03 requires the moving party to support its motion with
      “a separate concise statement of material facts as to which the moving party
      contends there is no genuine issue for trial.” Tenn. R. Civ. P. 56.03. “Each
      fact is to be set forth in a separate, numbered paragraph and supported by a
      specific citation to the record.” Id. When such a motion is made, any party
      opposing summary judgment must file a response to each fact set forth by
      the movant in the manner provided in Tennessee Rule 56.03. “[W]hen a
      motion for summary judgment is made [and] . . . supported as provided in
      [Tennessee Rule 56],” to survive summary judgment, the nonmoving party
      “may not rest upon the mere allegations or denials of [its] pleading,” but
      must respond, and by affidavits or one of the other means provided in
      Tennessee Rule 56, “set forth specific facts” at the summary judgment
      stage “showing that there is a genuine issue for trial.” Tenn. R. Civ. P.
      56.06. The nonmoving party “must do more than simply show that there is
      some metaphysical doubt as to the material facts.” Matsushita Elec. Indus.
      Co., 475 U.S. at 586, 106 S. Ct. 1348. The nonmoving party must
      demonstrate the existence of specific facts in the record which could lead a
                                          15
       rational trier of fact to find in favor of the nonmoving party. If a summary
       judgment motion is filed before adequate time for discovery has been
       provided, the nonmoving party may seek a continuance to engage in
       additional discovery as provided in Tennessee Rule 56.07. However, after
       adequate time for discovery has been provided, summary judgment should
       be granted if the nonmoving party’s evidence at the summary judgment
       stage is insufficient to establish the existence of a genuine issue of material
       fact for trial. Tenn. R. Civ. P. 56.04, 56.06. The focus is on the evidence
       the nonmoving party comes forward with at the summary judgment stage,
       not on hypothetical evidence that theoretically could be adduced, despite
       the passage of discovery deadlines, at a future trial.

Rye, 477 S.W.3d at 264-65 (emphasis in original). Pursuant to Tennessee Rule of Civil
Procedure 56.04, the trial court must “state the legal grounds upon which the court denies
or grants the motion” for summary judgment, and our Supreme Court has instructed that
the trial court must state these grounds “before it invites or requests the prevailing party
to draft a proposed order.” See Smith v. UHS of Lakeside, Inc., 439 S.W.3d 303, 316
(Tenn. 2014).

                           IV. Relationship of EPB to the City

        Plaintiff contends that the trial court erred by granting summary judgment in favor
of EPB on the basis of the court’s finding that EPB and the City are one entity. Plaintiff
argues that EPB is a nonprofit corporation, acting as a vendor, separate from the City and
unprotected by sovereign immunity. He further argues that as a corporation, EPB is a
“person” as defined in the TFCA and can therefore be sued under the TFCA. See Tenn.
Code Ann. § 4-18-102(3) (2015) (“‘Person’ means any natural person, corporation, firm,
association, organization, partnership, limited liability company, business, or trust[.]”).
EPB asserts that its status as an instrumentality of the City was unchanged by its October
2009 filing with the Secretary of State. EPB therefore contends that the trial court
properly found that the instant action could not be sustained because the City cannot sue
itself. See United States v. Interstate Commerce Comm’n, 337 U.S. 426, 430 (1949)
(noting that it is a “long-recognized general principle that no person may sue himself”
while also explaining that “courts must look behind names that symbolize the parties to
determine whether a justiciable case or controversy is presented.”); see also Lawrence
Cnty. v. White, 288 S.W.2d 735, 739 (Tenn. 1956) (“Of course it is obvious and clear that
the County would not, cannot, and should not be able to sue itself . . . .”). Upon our
thorough review of the record and applicable authorities, we conclude that the trial court
correctly determined that proceeding with this action would constitute an injusticiable
instance of the City’s suing itself.

                                             16
       It is undisputed that EPB was created in 1935 as an independent Board of the City,
pursuant to the Private Acts of Tennessee of 1935, with the purpose of creating and
operating an electric power system in Hamilton County, Tennessee, and adjoining
counties in Tennessee and Georgia. As noted by EPB, this Court rendered a decision in
1991 addressing the legal relationship between the City and EPB in an action brought
under the GTLA. See Cline v. City of Chattanooga, No. 976, 1991 WL 25941 (Tenn. Ct.
App. Mar. 4, 1991), perm. apps. denied (Tenn. Aug. 5, 1991). The plaintiff in Cline filed
a negligence action against the City and EPB as two separate defendants, alleging
damages resulting from an automobile accident that occurred when she swerved to avoid
a police cruiser parked by a City officer who was assisting in traffic control while EPB
personnel repaired downed power lines. See id. at *3. This Court reversed the trial
court’s finding that the plaintiff could sue both the City and EPB, holding, inter alia, that
EPB “is simply an instrumentality or arm of the city.” Id. at *4. As this Court explained:

       The Electric Power Board was created by Private Acts of Tennessee of
       1935, Chapter 455. This act, as subsequently amended, is codified in the
       Charter of the City of Chattanooga, as Chapter II, Sections 10.22 through
       10.35, entitled “Electric Power Board of Chattanooga.” These provisions
       lead directly to the conclusion that the Electric Power Board is simply an
       instrumentality or arm of the city. Among other things, the city attorney is
       granted the power to initiate proceedings to oust Board members, the Board
       is empowered to acquire and maintain power systems for the City of
       Chattanooga, the power of eminent domain must be exercised in the name
       of the city, the Board must deposit all revenues in the name of the City of
       Chattanooga and may only draw on these funds through the City Treasurer
       and the City of Chattanooga is the owner of the Electric Power Board’s
       system, wherever located. All these elements are totally inconsistent with
       the existence of the Board as a legal entity existing separate and apart from
       the City of Chattanooga. Additionally Tennessee Electric Power Co. v.
       City of Chattanooga, 114 S.W.2d 441, (Tenn. 1937), in passing upon the
       constitutionality of Chapter 455, Private Acts 1935 said: “The city, under
       the act, is empowered to construct or acquire a power plant. The Power
       Board is the mere agency of the city in the construction or acquisition of the
       power plant.” We hold that this resolution of that issue still obtains.

Id. (emphasis in original); see also Keeble v. Loudon Utils., 370 S.W.2d 531, 534 (1963)
(concluding that an electric utility created under the Municipal Electric Plant Law of
1935 was “not a legal entity, separate and apart from the City of Loudon, but [was] a
department of the City of Loudon.”). Although in Cline, this Court addressed specifically
whether the City and EPB could be sued as two separate entities by a third party, we
conclude that this Court’s holding also means that unless something has occurred to
                                             17
change EPB’s relationship to the City since 1991, the City cannot sue EPB because it
would be essentially suing itself. See Interstate Commerce Comm’n, 337 U.S. at 430;
Lawrence Cnty., 288 S.W.2d at 739.

       Plaintiff asserts that such a change in EPB’s status did occur when it made the
October 28, 2009 record filing with the Tennessee Secretary of State. Plaintiff argues
that the filing caused EPB to become a nonprofit corporation, separate from the City and
capable of being sued by the City. The trial court found, however, that the question of
whether EPB had become a nonprofit corporation was not relevant to the issue at hand
because even if EPB is a nonprofit corporation, it is still owned by the City with all of its
assets ultimately belonging to the City. In its September 2015 memorandum opinion and
order, the trial court initially reviewed the history of EPB’s creation under the Municipal
Electric Plant Law of 1935, see Tenn. Code Ann. §§ 7-52-101 to -611 (2015), and the
City Charter, which authorizes the City “to purchase, construct . . . to maintain, operate
and regulate an electric light and power plant . . . .” The trial court then made the
following specific findings, in pertinent part, regarding EPB’s relationship to the City:

       It is clear from these laws that EPB exists, only because the City of
       Chattanooga, operating under authority granted it by the legislature, created
       it.

             In addition, there are numerous other facts which the parties agree or
       the Court finds are not in dispute in this case. They are as follows:

              1.     The creation of EPB as an independent board of the City, by
                     amendment to the City’s Charter, has been recognized by
                     courts and regulatory agencies in the State of Tennessee.

              2.     The City has recognized that EPB is part of the City
                     government when it has applied for bonds or issued financial
                     statements.

              3.     The City Council appoints members of the board which
                     govern EPB.

              4.     While it is true that EPB is empowered to perform many of its
                     business functions independently, that freedom is granted to it
                     by provisions in the City of Chattanooga’s Charter.

              5.     EPB is required to file financial statements with the City.

                                             18
               6.      The City of Chattanooga’s charter dictates how many
                       members are on EPB’s board and how those members are
                       appointed. It also dictates how those members may be
                       removed.

               7.      In numerous Court decisions, EPB has been granted the
                       sovereign immunity protections provided by the GTLA.5

              With all of these undisputed facts, the only way this Court could find
       that EPB is not a part of the City of Chattanooga is to find that its
       “incorporation” in 2009 changed its legal status.

              In 2009, EPB made what it refers to as a “record filing” with the
       Secretary of State. The filing consisted of a copy of the charter provisions
       which authorized the creation and operation of EPB. In response, the
       Secretary of State issued a Filing Acknowledgment, which noted that the
       “Filing Type” was “Corporation Non Profit – Domestic.” The business
       type listed on the Acknowledgment is “Public Benefit.” The document
       goes on to state that EPB must file annual reports and designate an agent
       for service of process.

               EPB argues that the filing does not transform it from a public entity
       to a private corporation separate from the City. In support [of] its position,
       EPB produced similar acknowledgments from the Secretary of State for
       numerous municipalities such as the cities of Pigeon Forge, Oak Ridge,
       Cleveland and Athens. In addition, there are acknowledgments for
       governmental agencies, such as the Chattanooga Metropolitan Airport
       Authority. All of these cities and authorities are listed as non-profit
       corporations. EPB argues that it certainly cannot be held that all of those
       cities and agencies are no longer governmental entities but rather private
       corporations. To boil down EPB’s argument, it says the filing was an
       administrative matter, for which the Secretary of State had “ill-fitting

5
  See, e.g., Cline, 1991 WL 25941, at *6-7 (concluding that although the plaintiff could not sustain a
negligence action against EPB as an instrumentality of the City under the GTLA, the plaintiff’s action
against the City itself could proceed); AT & T Corp. v. L & M Music, Inc., No. 1:06-CV-209, 2009 WL
838170, at *3 (E.D. Tenn. Mar. 30, 2009) (“Here, EPB is a governmental entity falling under the
TGTLA’s provisions because it is a division of the Electric Power Board of the City of Chattanooga, a
municipal corporation.”); Harris v. City of Chattanooga, 507 F. Supp. 374, 377 (N.D. Ga. Feb. 5, 1981)
(applying Georgia law to find “the defendant City of Chattanooga, d/b/a Electric Power Board” cloaked
“with a vestige of [the state of Georgia’s] sovereignty.”).

                                                 19
forms.” Whatever the effect, EPB argues, it is not that EPB is now a
private corporation, separate from the City.

       The Plaintiff looks at the acknowledgment issued by the Secretary of
State and says “a corporation is a corporation is a corporation.” Plaintiff’s
argument is that EPB applied for corporate status and received corporate
status. Now, Plaintiff argues, EPB must suffer the consequences of that
status. In support of its argument, the Plaintiff cites the decision of the
Tennessee Supreme Court in Applewhite v. Memphis State University, 495
S.W.2d 190 (Tenn. 1973). In Applewhite, the facts showed that Memphis
State (the University) owned a publishing company which published
scholarly and historical books and papers. Mr. Applewhite, the plaintiff in
that case, felt he was libeled in one of those publications. He sued the
publishing company and the University for libel. The trial judge dismissed
the suit, stating that the University and the publishing company were
governmental entities, entitled to sovereign immunity. On appeal, the
Supreme Court agreed that the University was subject to sovereign
immunity, but held that the publishing company was not. The court ruled
that the publishing company was a corporation and the fact that it was a
corporation wholly owned by the University did not change that fact. Mr.
Applewhite’s suit against the publishing company was allowed to go to
trial.

        The Plaintiff argues that this case is the same as Applewhite. It is
not. In Applewhite, a third party was suing the publishing company. The
Supreme Court said the fact that the publishing company was wholly
owned by University did not protect it from suit. In this case, however, it is
the City of Chattanooga which is suing EPB, the corporation which it owns
in its entirety.[FN]
       [FN]
          This Court does not find that EPB is a corporation.
       Neither does it find that it is not a corporation. It is not
       necessary for the Court to make that finding to resolve the
       issue before it in this case and, therefore, does not do so.

      Even if EPB could be classified as a corporation, that does not
change the following facts.

       1.     The members of EPB Board of Directors are appointed by
              and may be removed only by the City.

                                     20
              2.     EPB is still required to file financial reports with the City.

              3.     Any money EPB derives from its operations is deposited in
                     bank accounts in the name of the City.

              4.     Any land acquired by EPB for its operations is titled in the
                     name of the City.

              5.     EPB cannot be sold or liquidated without the consent of the
                     City and the approval of the City’s voters.

              6.     No court has found that EPB and the City are separate. All
                     judicial decisions have held that they are one and the same.

             There are other facts which show the connection between the City
       and EPB.

              After much time, several hearings and thousands of pages of
       pleadings, we circle back to the first point made by EPB in its motion to
       dismiss. It is found that EPB, whatever its status, is an entity that is wholly
       owned by the City of Chattanooga. The City of Chattanooga suing EPB is
       a case of the City suing itself. If a money judgment were rendered, Mr.
       Lepard and his attorneys would get part of that recovery. The rest of the
       money would merely be transferred from one account of the City to another
       account of the City. As a matter of law, such an exercise in futility cannot
       be allowed.

         The trial court thus found it unnecessary to determine whether EPB’s 2009 filing
of its charter with the Tennessee Secretary of State established EPB as a nonprofit
corporation because the court found that even if EPB were a corporation, it would still be
wholly owned by the City. Plaintiff concedes that EPB is affiliated with the City and that
through the City Charter, EPB was established as an independent board of the City.
Plaintiff argues, however, that the City and EPB are “sufficiently separate with respect to
this controversy that the City’s claim, properly appreciated, does not amount to suing
itself[.]” Plaintiff further argues that “[k]nowing what EPB is, whether a corporation or
not, is critical to the determination of this motion.” Plaintiff asserts that EPB’s status is a
genuine issue of material fact that must be determined at trial in order to resolve this
action. We disagree. We determine that the undisputed facts demonstrate that EPB did
not change its status as an instrumentality of the City with its 2009 filing. We therefore
conclude that the trial court properly found no genuine issue of material fact regarding
EPB’s status that would provide a basis for the City to bring an action against EPB.
                                              21
       The City is a municipal government that was incorporated under state law in 1839.
See Sims v. Chattanooga, 70 Tenn. 694, 696 (1879) (“On the 20th of December, 1839,
the Legislature passed an act incorporating the town of Chattanooga . . . .”).
Municipalities, such as the City in this case, “may exercise only those express or
necessarily implied powers delegated to them by the Legislature in their charters or under
statutes.” See Allmand v. Pavletic, 292 S.W.3d 618, 625 (Tenn. 2009) (quoting City of
Lebanon v. Baird, 756 S.W.2d 236, 241 (Tenn. 1988)). Furthermore, “‘[t]he provisions
of the charter are mandatory, and must be obeyed by the city and its agents . . . .’”
Allmand, 292 S.W.3d at 625 (quoting Barnes v. Ingram, 397 S.W.2d 821, 825 (Tenn.
1965) (in turn quoting Marshall & Bruce Co. v. City of Nashville, 71 S.W. 815, 819
(Tenn. 1903))). As this Court has recently explained regarding the authority granted to
municipalities and their appointed power boards:

              The Electric Plant Law grants municipalities and their appointed
      power boards “liberal” powers. Tenn. Code Ann. § 7-52-134(b). The
      statute provides:

             This part is remedial in nature and the powers hereby granted
             shall be liberally construed to effectuate the purpose of this
             part, and, to this end, every municipality shall have power to
             do all things necessary or convenient to carry out the purpose
             of this part in addition to the powers expressly conferred in
             this part.

      Id. (emphasis added [in Simerly]). The Electric Plant Law notes that “all
      powers to acquire, improve, operate and maintain, and to furnish electric
      service, and all powers necessary or convenient to furnishing electric
      service, conferred by this part shall be exercised on behalf of the
      municipality by the supervisory body and the superintendent, respectively.”
      Tenn. Code Ann. § 7-52-114(c).

Simerly v. City of Elizabethton, No. E2009-01694-COA-R3-CV, 2011 WL 51737, at *1
(Tenn. Ct. App. Jan. 5, 2011), perm. app. denied (Tenn. Apr. 13, 2011).

       Despite this liberal grant of authority, as EPB notes, the City is statutorily
precluded from disposing of its electric system without following a strictly prescribed
procedure to obtain a majority vote of the City’s citizens in favor of a resolution
approving the proposed disposition. See Tenn. Code Ann. § 7-52-132 (2015) (“The
governing body of the municipality may dispose of all or substantially all of the electric
plant acquired by means of bonds issued under this part, but only with the approval of the
                                           22
supervisory body and a majority of those voting in an election . . . .”).6 It is undisputed
that the City followed no such procedure and put forth no resolution to the public to
dispose of the City’s ownership of or control over EPB.

       Mr. DePriest acknowledged in his deposition testimony that he previously had
described EPB as an “independent entity” while testifying before a Tennessee state senate
committee. He explained that he had been emphasizing EPB’s “independence” from the
City as a layperson would understand it. He continued:

               In terms of our finances, when our customers pay their bills, that
        money goes into an account owned by the City. When we write checks, we
        are issuing warrants to the City, which issues the checks on our behalf from
        those accounts. When we borrow money and we issue bonds, they are
        issued and must be authorized by the City and in the name of the City on
        behalf of EPB. When we buy property, the property is purchased in the
        name of the City on behalf of EPB. When we sell property, it has to go by
        the City. They have first choice in authorizing us to sell the property.

        When questioned during his deposition regarding the purpose behind the 2009
filing with the Tennessee Secretary of State, James David Wade, an Executive Vice
President and the Chief Operating Officer for EPB, stated: “I don’t have any information
or don’t have any reason to believe or any reason to wonder why we would think there
was even a possibility of incorporating since we are part of the City.” Gregory Eaves,
another Executive Vice President and the Chief Financial Officer for EPB, testified
during his deposition that EPB is “part of the City of Chattanooga. We couldn’t bring it –
change our legal character.” Like Mr. DePriest, he stated that he understood the record
filing to be a part of the process necessary to obtain a statewide franchise. Reviewing
bank statements related to EPB’s accounts, Mr. Eaves noted that EPB’s accounts are held
in the name: “City of Chattanooga Electric Power Board.”

        Through Chapter 2, Section 10 of the City Charter, the City has authorized EPB,
pursuant to the Electric Plant Law of 1935, to act on the City’s behalf to, inter alia,
purchase and construct an electric power plant and distribution system, contract with
TVA, manage and control its own operations and employees, and charge the City for
electric services. Also pursuant to Section 10 of the City Charter, as noted by this Court
in Cline, “the Board is empowered to acquire and maintain power systems for the City of
Chattanooga, the power of eminent domain must be exercised in the name of the city, the

6
  An “electric plant” as defined in the statute “means generating, transmission, or distribution systems,
together with all other facilities, equipment and appurtenances necessary or appropriate to any such
systems for the furnishing of electric power and energy for lighting, heating, power or any other purpose
for which electric power and energy can be used[.]” Tenn. Code Ann. § 7-52-102(3) (2015).
                                                   23
Board must deposit all revenues in the name of the City of Chattanooga and may only
draw on these funds through the City Treasurer and the City of Chattanooga is the owner
of the Electric Power Board’s system, wherever located.” Cline, 1991 WL 25941, at *4
(emphasis in original). It is undisputed that EPB’s 2009 filing of its charter with the
Secretary of State was not prompted or followed by any related amendment to the City
Charter. EPB’s status as an agency of the City, as well as the City’s ultimate control over
EPB, as evinced by the City Charter, remains unchanged since this Court’s 1991 Cline
decision. See id.; cf. Maury Cnty. Bd. of Pub. Utils. v. City of Columbia by & through
Bd. of Pub. Utils of City of Columbia, 854 S.W.2d 890, 891 (Tenn. Ct. App. 1993), perm.
app. denied (Tenn. June 1, 1993) (concluding that “[t]he statute provides the City may
contract on its own or act through the Board it has appointed” and therefore determining
to be unavailing the defendant city’s argument that it could not be sued pursuant to its
utility board’s rate contract with a third party).

        As the trial court noted, Plaintiff relies in part on our Supreme Court’s decision in
Applewhite v. Memphis State Univ., 495 S.W.2d 190 (Tenn. 1973), in which the Court
determined that a publishing company, formed as a nonprofit corporation by the
defendant state university, did not enjoy the same soverign immunity from a libel suit as
the university. Applewhite, 495 S.W.2d at 197 (“[A] business corporation is a distinct
legal entity separate from the State, even though the State may be its sole stockholder,
and, as such, is without certain immunities.”). We agree with the trial court that the
instant action is immediately factually distinguishable because the Applewhite plaintiff
was a third party unrelated to the governmental entity at issue. See id. Moreover, in
Applewhite, the defendant university had clearly incorporated its publishing company as
an entity separate from, albeit owned by, the university. See id. (“Where an educational
institution separately incorporates its publishing activities and keeps such funds distinct
from general university funds, it does not seem improper to consider the university
immune and the publishing corporation subject to suit.”). Contrary to Plaintiff’s
argument, we determine that under the Electric Plant Law of 1935 and the City Charter,
EPB has remained an instrumentality of the City rather than a separate entity. 7

       Plaintiff also relies in his reply brief on Professor Heminway’s opinion that EPB’s
2009 filing with the Tennessee Secretary of State “establish[ed] EPB as a distinct legal
entity with corporate status under Tennessee law.” The trial court did not address
Professor Heminway’s declaration in its September 2015 memorandum opinion and
order. During the summary judgment hearing, EPB’s counsel argued that Professor


7
  Likewise, we are not persuaded by Plaintiff’s arguments that the Tennessee Secretary of State’s yearly
requirement of an annual report from EPB since the 2009 record filing or DOE’s insertion of “(INC)” into
its description of EPB in a 2010 grant award demonstrate a change in EPB’s fundamental status as an
instrumentality of the City.
                                                   24
Heminway’s declaration did not meet the threshold requirements for expert testimony
under Tennessee Rules of Evidence 702 and 703. Rule 702 provides:

      Testimony by experts.—If scientific, technical, or other specialized
      knowledge will substantially assist the trier of fact to understand the
      evidence or to determine a fact in issue, a witness qualified as an expert by
      knowledge, skill, experience, training, or education may testify in the form
      of an opinion or otherwise.

As pertinent to EPB’s counsel’s argument during the hearing, Tennessee Rule of
Evidence 703 further provides: “The court shall disallow testimony in the form of an
opinion or inference if the underlying facts or data indicate lack of trustworthiness.”
EPB’s counsel maintained that Professor Heminway’s declaration was “based upon
unreliable facts” because “she sa[id] the charter indicates EPB is organized under the
Tennessee Nonprofit Corporation Act as a public benefit corporation” when the trial
court had found that “EPB was created by act of the general assembly.” The trial court,
however, did not directly rule on the potential admissibility of Professor Heminway’s
expert testimony. On appeal, Plaintiff does not mention in the principal brief Professor
Heminway’s declaration but does begin the argument in his reply brief by stating that
EPB “ignores the declaration of [Professor] Heminway.”

       Inasmuch as the trial court did not address the admissiblity of Professor
Heminway’s declaration and EPB has not raised an issue of admissibility on appeal, we
consider Professor Heminway’s deposition as indicative of her potential expert testimony
if the case were to go to trial. See Davis v. McGuigan, 325 S.W.3d 149, 168 (Tenn.
2010) (“When issues have been raised regarding the compliance of affidavits with the
standards prescribed by Tenn. R. Civ. P. 56 or the admissibility of evidence contained in
these affidavits, the threshold issue of admissibility should be resolved before
determining whether or not unresolved questions of fact exist.”) (emphasis added). Upon
our careful review of the record, we determine that Professor Heminway’s analysis of
EPB’s 2009 filing with the Tennessee Secretary of State is too limited in scope to be
persuasive.

      In explaining the scope of her review, Professor Heminway stated:

             I have undertaken to review and evaluate the charter of the Electric
      Power Board of Chattanooga (“EPB”), as filed with the Secretary of State
      of the State of Tennessee (“Tennessee Secretary of State”) on October 28,
      2009 (the “Charter”), and the conclusions set forth in the Declaration of
      Kevin Rayburn, filed with this court in this case on August 12, 2015 (the
      “Rayburn Declaration”). This Declaration provides, based on these
                                           25
      materials and my review of the Tennessee Nonprofit Corporation Act, my
      opinions and conclusions on the legal organization of EPB as a public
      benefit corporation under the Tennessee Nonprofit Corporation Act.

She ultimately concluded:

              The scope of my inquiry into this matter has not extended beyond an
      assessment of whether EPB was legally organized as a public benefit
      corporation under the Tennessee Nonprofit Corporation Act. In my opinion
      it was.

       The record provides no indication that Professor Heminway included in her
analysis the City Charter or precedent in which our Supreme Court termed EPB “the
mere agency of the city,” see Tenn. Elec. Power Co. v. City of Chattanooga, 114 S.W.2d
441, 444 (Tenn. 1937), and this Court determined EPB to be “simply an instrumentality
or arm of the city,” see Cline, 1991 WL 25941, at *4. The record also provides no
indication of whether Professor Heminway was presented with the multiple
acknowledgments from the Tennessee Secretary of State, reviewed by the trial court, for
municipalities and agencies listed as non-profit corporations.

      In her analysis pursuant to the Tennessee Nonprofit Corporation Act, Professor
Heminway relies in part on Tennessee Code Annotated § 48-68-101(c) (2012), which
provides:

      (c)    Chapters 51-68 of this title shall not apply to municipal corporations;
             provided, that this chapter shall apply to any public governmental
             corporation or authority created by or established under the authority
             of a municipal corporation or county or both for the performance of
             public functions, including industrial development boards created
             pursuant to title 7.

However, the appellate record does not indicate whether Professor Heminway considered
the requirements of the Electric Plant Law of 1935 providing that any transfer of EPB’s
assets must be voted upon in an election. See Tenn. Code Ann. § 7-52-132. We
conclude that the trial court, presented with the totality of the authorities and
multitudinous exhibits contained in this record, did not err in declining to find that
Professor Heminway’s declaration raised a genuine issue of material fact precluding
summary judgment in favor of EPB.

      In contrast, EPB relies in part on Mr. Rayburn’s declaration, as a representative of
the Secretary of State’s Office, stating that EPB’s status in relationship to the City was
                                           26
not changed by the 2009 filing. While not taking a position on whether EPB was
incorporated, Mr. Rayburn emphasized that “nothing in the Certificate of Existence
issued by the Office of the Tennessee Secretary of State would serve to change EPB’s
status from a board of the City of Chattanooga to that of a non-profit corporation.”
Speaking for the City, Attorney Hinton stated in his August 2015 declaration that “EPB
exists as an independent Board of the City of Chattanooga by virtue of the Chattanooga
City Charter” and that “[a]ny discussions by the City of Chattanooga with EPB about
electric billings did not arise because of any ‘separateness’ between the City and EPB.”

       Plaintiff’s qui tam action has been brought on behalf of the City. See Tenn. Code
Ann. § 4-18-104. Based on the preceding analysis, we conclude that the trial court did
not err by granting summary judgment in favor of EPB upon finding that the City cannot
sue EPB because such a lawsuit would constitute an impermissible case of the City’s
suing itself.

                          V. Plaintiff’s Justiciability Argument

       Plaintiff also contends that even in the face of a determination that the City and
EPB are the same entity, this action should proceed due to “justiciability” concerns that
would allow the City to bring an action against EPB. Plaintiff specifically argues that the
City and EPB are sufficiently separate entities that claims of overbilling and breach of
contract constitute the types of disputes usually settled by courts and thereby justiciable.
We disagree.

       In its September 2015 memorandum opinion and order, the trial court found
Plaintiff’s argument regarding justiciability to be “without merit” and incorporated its
detailed ruling on the issue from its July 2015 memorandum opinion and order. The
court stated in the July 2015 order in relevant part:

              In his argument on [the justiciability] issue, the Plaintiff mainly
       relies on three different decisions; one by the Tennessee Supreme Court,
       one by the United States Supreme Court and one by the Tennessee Court of
       Appeals. The Tennessee Supreme Court decision is in Norma Faye Pyles
       Lynch Family Purpose, LLC v. Putnam County, 301 S[.]W[.]3d 196. That
       case is cited for the proposition that Tennessee courts traditionally “mirror”
       federal court decisions on whether there is a justiciable issue. However, the
       Lynch case revolved around the question of whether the claim had become
       moot by events which occurred after the suit was filed. The Court did not
       address the justiciable issue question presented in this case. The United
       States Supreme Court case cited is U.S. v. Interstate Commerce
       Commission, 337 U.S. 426 (1949). That case dealt with a situation in
                                            27
       which the United States government was attempting to recover fees charged
       by privately held railroads. The railroads refused to refund the fees and the
       government went to the Interstate Commerce Commission (“ICC”), which
       regulated the railroads. The ICC decided in favor of the railroads. The
       government was then required to contest the ICC’s decision. Therefore, the
       lawsuit was United States v. ICC. The trial court ruled that the ICC was a
       branch of the United States government. As such, this was a case of the
       government suing itself and the case was dismissed. On appeal, the United
       States Supreme Court reversed the trial court and said the trial court should
       have looked beyond the names of the parties and considered the facts of the
       actual controversy. The government’s main complaint was against the
       railroads, which were not part of the government. If the United States won
       the case, any money recovered would come with the railroads, not from the
       ICC. Therefore, this was a justiciable issue. The Tennessee Supreme
       Court case, titled Metropolitan Government of Nashville-Davi[d]son
       County, TN v. The Board of Zoning Appeals of Nashville and Davidson
       County, TN[, 477 S.W.3d 750 (Tenn. 2015),] was similar to the U.S. v. ICC
       case. In the Metropolitan Government case, the real controversy was
       between the Metropolitan government and a private billboard company
       which wanted to construct billboards on a certain road. The Metropolitan
       government opposed construction of the sign. However, the Board of
       Zoning Appeals approved the construction. Therefore, the Metropolitan
       Government was forced to contest the zoning board’s decision. Again,
       while the case was entitled, Metropolitan Government v. The Board of
       Zoning Appeals, the government’s real controversy was with the plans of
       the private billboard company to construct billboards on the roadway. The
       Court of Appeals [affirmed by the Tennessee Supreme Court] ruled that
       that case needed to be tried. [These] cases are different from the one before
       this Court. In this case, if it is found that EPB is, in fact, part of the City, it
       would be a case of the City suing itself. There are no private or separate
       companies at odds with the City in this case. The Court specifically finds
       that, if the City and EPB are branches of the same entity, no justiciable
       issue exists.

       We agree with the trial court’s analysis of this issue, particularly as it applies to
the decisions relied upon by Plaintiff and cited by the trial court. See, e.g., Interstate
Commerce Comm’n, 337 U.S. at 430 (“[C]ourts must look behind names that symbolize
the parties to determine whether a justiciable case or controversy is presented.”); Metro.
Gov’t of Nashville & Davidson Cnty. v. Bd. of Zoning Appeals of Nashville & Davidson
Cnty., 477 S.W.3d 750, 762 (Tenn. 2015) (“[A]s recognized by our Court of Appeals in
this matter, Tennessee Code Annotated section 13-7-208(a)(2) explicitly provides Metro
                                               28
with the authority to seek judicial redress in the event any structure ‘is proposed to be
used in violation of any’ of Metro’s zoning ordinances.”); Norma Faye Pyles Lynch
Family Purpose LLC v. Putnam Cnty., 301 S.W.3d 196, 203-04 (Tenn. 2009) (“This
appeal implicates the mootness doctrine. A case must remain justiciable (remain a legal
controversy) from the time it is filed until the moment of final appellate disposition.”).
On appeal, Plaintiff relies primarily on federal court decisions involving what have been
determined to be justiciable issues between agencies of the federal government. See, e.g.,
United States v. Nixon, 418 U.S. 683, 693 (1974) (“The mere assertion of a claim of an
‘intra-branch dispute,’ without more, has never operated to defeat federal jurisdiction;
justiciability does not depend on such a surface inquiry.”); Interstate Commerce Comm’n,
337 U.S. 426 (1949); Dean v. Herrington, 668 F. Supp. 646, 653 (E.D. Tenn. 1987)
(concluding that a controversy between TVA and the Department of Energy was
justiciable and that adjudication of the controversy did not constitute inconsistency with
separation of power between the executive and judicial branches); but see Tenn. Valley
Auth. v. U.S. Envtl. Prot. Agency, 278 F.3d 1184, 1197 (11th Cir. 2002) (citing Dean,
among other authorities, in noting that “TVA possesses unique independence as a federal
agency,” including its “separate corporate identity.”), withdrawn in part on other grounds
by Tenn. Valley Auth. v. U.S. Envtl. Prot. Agency, 336 F.3d 1236 (11th Cir. 2003). We
note that federal intermediate appellate decisions are but persuasive authority for
Tennessee courts. See Gossett v. Tractor Supply Co., Inc., 320 S.W.3d 777, 785 n.3
(Tenn. Ct. App. 2010).

        Plaintiff also asks this Court to consider persuasive a decision rendered by the
Supreme Judicial Court of Massachusetts in which the court addressed the relationship
between a municipality and its gas and electric department. See Town of Middleborough
v. Middleborough Gas and Elec. Dep’t, 664 N.E.2d 25 (Mass. 1996). As in cases noted
above by the trial court in this action, the real plaintiff in Town of Middleborough was
actually a third party, the town’s property insurer, acting as the town’s subrogee. Id. at
584. The lawsuit involved a negligence claim against the utility for a fire that caused
damage to a public school building owned by the town. Id. at 583-84. The
Massachusetts high court applied a “practical test” to determine whether the town and the
utility were “sufficiently distinct as financial and political entities to support a suit by the
town against [the utility] for the town’s loss as a result of the fire.” Id. at 585. In holding
that the two were sufficiently distinct to preclude summary judgment on the basis of the
two as one entity, the Massachusetts court identified several elements of the utility’s
independence from the town and found particularly important that the “town’s revenues
come from its citizens, whereas [the utility’s] revenues come from its ratepayers, in both
Middleborough and the town of Lakeville.” Id. at 588-89. We decline to apply this
reasoning to the case at bar.



                                              29
        In determining that EPB is an instrumentality of the City, this Court previously has
determined that EPB “must deposit all revenues in the name of the City of Chattanooga
and may only draw on these funds through the City Treasurer and the City of
Chattanooga is the owner of the Electric Power Board’s system, wherever located.” See
Cline, 1991 WL 25941, at *4. We determine the cases upon which Plaintiff relies to be
highly factually distinguishable from this action, particularly in light of the trial court’s
well-reasoned finding that if a money judgment were to be granted, any portion not going
toward the qui tam plaintiff’s recovery, see Tenn. Code Ann. § 4-18-104, “would merely
be transferred from one account of the City to another account of the City.” In contrast,
our Supreme Court in Metro. Gov’t of Nashville determined that a justiciable controversy
existed between the plaintiff city and the defendant zoning board in great part because
recovery was possible—the permits granted to the billboard company could be revoked.
See 477 S.W.3d at 761 (“In holding that Metro has standing to pursue this action, we are
persuaded particularly by the concern voiced by the Illinois Court of Appeals that ‘[a]
rule that would preclude the municipality from seeking judicial review would, in effect,
grant to zoning boards unbridled power not reviewable in any court except in situations
where private citizens suffer injury different from that suffered by the general public.’”)
(quoting Reichard v. Zoning Bd. of Appeals of City of Park Ridge, 290 N.E.2d 349, 353
(Ill. 1972)). In this case, the City could only recover against its own power board with
funds from a judgment moved from one account belonging to the City to another. The
trial court did not err by finding Plaintiff’s justiciability argument to be without merit.

                        VI. Plaintiff’s Motion to Amend Complaint

        The trial court denied Plaintiff’s motion to amend the original complaint upon
finding that the amendment motion had been filed subsequent to EPB’s filing the motion
to dismiss, which the court classified as a “responsive pleading.” On appeal, EPB
concedes that the trial court erred by classifying the motion to dismiss as a responsive
pleading and thereby erred by denying Plaintiff’s motion to amend the complaint. See
McBurney v. Aldrich, 816 S.W.2d 30, 33 (Tenn. Ct. App. 1991), perm. app. denied
(Tenn. Sept. 3, 1991) (explaining that a motion to dismiss is not a responsive pleading
and determining that a “motion to dismiss did not deprive the plaintiff of the absolute
right to amend his complaint, and it was error for the Trial Court to strike the amended
complaint which must be restored and dealt with upon its merits.”). We agree with the
parties that the trial court erred by denying Plaintiff’s motion to amend the complaint.
However, we also agree with EPB’s contention that in this case, the error was harmless
because Plaintiff’s additional claims could not survive summary judgment.

       Plaintiff sought to amend his complaint to add three claims: (1) breach of
contractual rates, accompanied by false statements and false claims; (2) breach of binding
rate schedules and determinations issued by TVA and binding on EPB and the City; and
                                             30
(3) overlapping claims of breach of contract, breach of binding TVA rate determinations,
and false claims. Having determined that the trial court properly granted summary
judgment in favor of EPB and dismissed Plaintiff’s original claim because the action
constituted an impermissible situation of the City’s suing itself, we further determine that
Plaintiff’s additional claims would also constitute the City’s suing itself. Furthermore,
for the reasons stated in the previous section of this Opinion, we conclude that Plaintiff’s
additional claims are not justiciable.

                    VI. EPB’s Remaining Grounds for Summary Judgment

        EPB contends that in the event this Court reversed the trial court’s finding that
Plaintiff’s action would constitute an impermissible case of the City’s suing itself, the
grant of summary judgment in favor of EPB should still be affirmed based on the
remaining grounds raised in EPB’s motion to dismiss.8 In its two additional grounds,
EPB argues that (1) the City may not maintain an action under the TFCA against a
municipal board or other governmental entity and (2) claims brought under the TFCA are
not among those for which sovereign immunity has been removed by the GTLA. The
trial court, having determined that summary judgment was warranted based on its finding
that EPB and the City are the same entity, did not address EPB’s remaining arguments.
Likewise, having determined that the trial court did not err by granting summary
judgment on this basis, we further determine that EPB’s arguments concerning its
remaining grounds for dismissal of the complaint are pretermitted as moot.

                                           VII. Conclusion

       For the reasons stated above, we affirm the trial court’s judgment. This case is
remanded to the trial court, pursuant to applicable law, for enforcement of the trial court’s
judgment and collection of costs assessed below. The costs on appeal are assessed
against the qui tam appellant, Don Lepard, as the party who proceeded with this action
and appeal.




                                                         _________________________________
                                                         THOMAS R. FRIERSON, II, JUDGE




8
  We note that the trial court granted Plaintiff’s motion to treat EPB’s motion to dismiss as a motion for
summary judgment only as to the argument regarding EPB’s status as an instrumentality of the City.
                                                     31